DETAILED ACTION

This Office action is a reply to the amendment filed on 9/23/2022. Currently, claims 1-2, 4-7, 9-13 and 15 are pending. Claims 3, 8 and 14 have been cancelled. No claims have been withdrawn. No new claims have been added.

Drawings
The drawings were received on 9/23/2022. These drawings are acceptable for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 4-7, 9-13 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duque et al. (US 10787814) (‘Duque’) in view of Aschenbeck et al. (US 20170321423) (‘Aschenbeck’).
Claim 1, Duque teaches a cap shingle comprising:
a first layer of shingle material 22 having first and second side edges (left and right edges of 22; Figs. 4-6), a front edge (front edge of 22; Fig. 4), a back edge (back edge of 22; Fig. 4);
an exposure portion 20, and a headlap portion 25 adjacent the back edge (Fig. 4) and defining an upper surface of the cap shingle (Fig. 4);
a second layer of shingle material 23 positioned beneath the first layer (Fig. 4);
the second layer defining a lower surface of the cap shingle (Figs. 4-6);
wherein the first and second layers of shingle material are configured to bend in an arc along an axis in a ridgeline direction extending from the back edge to the front edge for installation along a ridge, hip, or rake of a roof (col. 4, lines 65-67; Fig. 6); and
an adhesive (“sealant patches” 26; note that “sealant patches” 26 are applied to the lower surface to “adhere” the exposure area col. 4, lines 43-47) applied to the lower surface of the cap shingle (Figs. 4-6);
wherein the adhesive is applied adjacent both the first and second side edges of the first layer of shingle material in the ridgeline direction of the cap shingle (note that the adhesive nonetheless extends in the ridgeline direction of the cap shingle; Fig. 4; see annotated Fig. 4 of Duque shown below in Examiner’s Notes);
wherein the adhesive is a self-sealing adhesive (col. 4, lines 43-47; Figs. 4-6).
Duque does not teach the adhesive comprising a continuous or discontinuous pattern.
However, Aschenbeck teaches a self-sealing adhesive (Aschenbeck [0006]) used on a shingle that may be a discontinuous pattern (Aschenbeck “intermittent or discontinuous, with spots or bands” [0100]). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the adhesive comprising a discontinuous pattern, with the reasonable expectation of reducing the amount of adhesive applied, using known techniques or methods, with no respective change in function.
Claim 2, Duque further teaches wherein the adhesive applied adjacent the first and second side edges of the first layer of shingle material further comprises a substantially continuous strip of self-sealing adhesive (each of the strips 26 are substantially continuous and bond the shingle in place thus by definition the adhesive is self sealing; col. 4, lines 43-47; Figs. 4-6).
Claim 4, as modified above, the combination of Duque and Aschenbeck teaches all the limitations of claim 1, and further teaches a self-sealing adhesive (Duque col. 4, lines 43-47; Aschenbeck [0006]) including asphalt, filled asphalt, polymer modified asphalts; bitumen, PSA, acrylic adhesives, butyl adhesives or combinations thereof (Aschenbeck; the adhesive may include asphalt [0104], filled asphalt [0091], polymer modified asphalts [0091], acrylic adhesives [0091], butyl adhesives [0091], or combinations thereof [0093]). 
Claim 5, as modified above, the combination of Duque and Aschenbeck teaches all the limitations of claim 1, and further teaches a self-sealing adhesive (Duque col. 4, lines 43-47; Aschenbeck [0006]) comprising an additive including tackifiers, stabilizers, calcium carbonates, limestone fillers, graphite's, intumescent additives, viscosity modified, oils, adhesion promoters, or combinations thereof (Aschenbeck; limestone [0114]).
Claim 6, as modified above, the combination of Duque and Aschenbeck teaches all the limitations of claim 1, and further teaches a self-sealing adhesive (Aschenbeck [0006]) comprising a tackiness (Aschenbeck [0096]) and an activation temperature above 40ºF (Aschenbeck below 100ºF, below 70º or between about 0º and 40º; or alternatively a higher activation temperature of “between about 80ºF and about 140ºF; [0095]). It would have been obvious to one of ordinary skill in the art, before the time of filing, to try using an adhesive that has a tackiness at temperatures above 40ºF, with the reasonable expectation of obtaining a proper seal between the shingle and the underlying material at known temperatures, using known techniques and methods, with no respective change in function, since Aschenbeck teaches the activation temperature being within the claimed range.
Claim 7, Duque teaches a shingle, comprising:
a layer of shingle material 22 including:
an upper surface having a headlap portion 25 adapted to be overlapped by at least one additional shingle arranged along a ridge, hip or cap of a roof, and an exposure portion 20 adapted to be exposed to weather (col. 4, lines 33-40; Figs. 4-6), a lower surface opposite the upper surface (Figs. 4-6), and first and second side edges (Figs. 4-6); and
self-seal strips (“sealant patches” 26; note that “sealant patches” 26 are applied to the lower surface to “adhere” the exposure area col. 4, lines 43-47)  applied to the lower surface of the layer of shingle material in a ridgeline direction of the shingle (sealant patches 26 each have a dimension that nonetheless extends along a ridgeline direction of the shingle; Figs. 4-6; annotated Fig. 4 of Duque shown below in Examiner’s Notes), the self-seal strips applied adjacent each of the first and second side edges of the layer of shingle material (Figs. 4-6);
wherein the self-seal strips comprise a sealing feature (col. 4, lines 43-47; Figs. 4-6);
wherein the layer of shingle material is configured to bend in an arc along an axis extending in a ridgeline direction for installation of the shingle over the ridge, hip or cap of the roof (col. 4, lines 65-67; Fig. 6);
wherein the self-seal strips are positioned in registration with the first and second side edges of the layer of shingle material so that the self-seal strips are located at selected positions relative to a length of the shingle, relative to tooth positions of the layer of shingle material, or relative to a shape of a backer applied to the layer of shingle material (the self-seal strips 26 are positioned at selected positions relative to a length of the shingle and are in “registration” so as to be aligned with a shape of backer material 24 applied to the layer of shingle material; Figs. 4-6).
Duque does not teach the adhesive comprising a plurality of sealing features including a discontinuous pattern of self-sealing adhesive.
However, Aschenbeck teaches a self-sealing adhesive (Aschenbeck [0006]) used on a shingle that may be a discontinuous pattern (Aschenbeck “intermittent or discontinuous, with spots or bands” [0100]; first and second lines of adhesive having different activation temperatures [0095]). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the adhesive comprising a plurality of sealing features including a discontinuous pattern, with the reasonable expectation of reducing the amount of adhesive applied, using known techniques or methods, with no respective change in function.
Claim 9, as modified above, the combination of Duque and Aschenbeck teaches all the limitations of claim 7, and further teaches a self-sealing adhesive (Duque col. 4, lines 43-47; Aschenbeck [0006]) comprising asphalt, filled asphalt, polymer modified asphalts; bitumen, PSA, acrylic adhesives, butyl adhesives or combinations thereof (Aschenbeck; the adhesive may include asphalt [0104], filled asphalt [0091], polymer modified asphalts [0091], acrylic adhesives [0091], butyl adhesives [0091], or combinations thereof [0093]).
Claim 10, Duque teaches a roof comprising:
a plurality of cap shingles 21 arranged in overlapping positions along a ridge, hip, or cap of the roof (col. 4, lines 29-47) each cap shingle of the plurality of cap shingles comprising:
at least one layer of shingle material 22 having an upper surface, a lower surface, and side edges (upper surface, lower surface and side edges of 22; Fig. 4);
the upper surface of the at least one layer of shingle material including a headlap portion 25 and an exposure portion 20 of the cap shingle (Fig. 4); and
self-seal strips (“sealant patches” 26; note that “sealant patches” 26 are applied to the lower surface to “adhere” the exposure area col. 4, lines 43-47) disposed along the lower surface of the at least one layer of shingle material (note that the self-seal strips 26 are nonetheless exposed along the lower surface and that the claim does not require the self-seal strips to extend between any two particular points or locations on the shingle; Fig. 4);
wherein the self-seal strips are applied to the lower surface adjacent the side edges of the cap shingle (Fig. 4), and extend along the side edges of the cap shingle in a ridgeline direction thereof (as noted above, the self-seal strips 26 nonetheless extend along the side edges of the cap shingle in a ridgeline direction and the claim does not require any particular distance of such extension; annotated Fig. 4 of Duque shown below in Examiner’s Notes);
wherein the cap shingles are configured to bend along the ridgeline direction for installation of the cap shingles along the ridge, hip or cap of the roof, and are attached to the roof on opposite sides of the ridge, hip or cap (col. 4, lines 65-67; Fig. 6).
Duque does not teach the adhesive comprising a plurality of sealing features including a discontinuous pattern of self-sealing adhesive.
However, Aschenbeck teaches a self-sealing adhesive (Aschenbeck [0006]) used on a shingle that may be a discontinuous pattern (Aschenbeck “intermittent or discontinuous, with spots or bands” [0100]; first and second lines of adhesive having different activation temperatures [0095]). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the adhesive comprising a plurality of sealing features including a discontinuous pattern, with the reasonable expectation of reducing the amount of adhesive applied, using known techniques or methods, with no respective change in function.
Claim 11, as modified above, the combination of Duque and Aschenbeck teaches all the limitations of claim 10, and further teaches wherein at least some of the sealing features of the self-seal strips comprise a discontinuous pattern (Aschenbeck “intermittent or discontinuous, with spots or bands” [0100]) that varies along a length of each self-seal strip (Aschenbeck 170d and 180d; Fig. 7), and includes gaps or spaces defined between portions of the discontinuous pattern (Aschenbeck Fig. 7).
Claim 12, Duque further teaches wherein the self-seal strips are located at predetermined positions along each cap shingle or along overlapping cap shingles (as noted above, the self-seal strips nonetheless extend at predetermined positioned, i.e. adjacent to each side of the shingle, and nonetheless extend along the sides and that the claim does not require the extension to be any particular distance; Fig. 4).  
Claim 13, as modified above, the combination of Duque and Aschenbeck teaches all the limitations of claim 10, and further teaches a self-sealing adhesive (Duque col. 4, lines 43-47; Aschenbeck [0006]) including asphalt, filled asphalt, polymer modified asphalts; bitumen, PSA, acrylic adhesives, butyl adhesives or combinations thereof (Aschenbeck; the adhesive may include asphalt [0104], filled asphalt [0091], polymer modified asphalts [0091], acrylic adhesives [0091], butyl adhesives [0091], or combinations thereof [0093]).
Claim 15, as modified above, the combination of Duque and Aschenbeck teaches all the limitations of claim 10, and further teaches the cap shingles being configured to withstand wind lift (Duque col. 5, lines 30-40). Duque does not teach the cap shingles being configured to withstand wind speeds of up to 110 mph. However, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the cap shingles being configured to withstand wind speeds of up to 110 mph, with the reasonable expectation of meeting building codes to perform at industry standards to prevent wind lift of the cap shingles using known techniques and methods with no respective change in function, since such a modification would involve a mere change in desired wind speed resistance, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA).

Response to Arguments
Applicant's arguments filed 9/23/2022 have been fully considered but they are not persuasive.
Rejection of claims 1-2, 4-7, 9-13 and 15 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duque et al. (US 10787814) (‘Duque’) in view of Aschenbeck et al. (US 20170321423) (‘Aschenbeck’).
Re claim 1, applicant argues that Duque does not teach adhesive strips extending along the ridgeline direction of the cap shingle as claimed. However, the
ridgeline direction of the cap shingle is shown below in annotated Fig. 4 of Duque in Examiner’s Notes. The adhesive strips 26 nonetheless extend in the ridgeline direction. Thus, Duque meets the claim.
	Claims 2, 4-7, 9-13 and 15 stand or fall with claim 1 as above.

Examiner’s Notes

    PNG
    media_image1.png
    438
    568
    media_image1.png
    Greyscale

Annotated Fig. 4 of Duque et al. (US 10787814) (‘Duque’)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635